Order, entered on February 2, 1962, unanimously reversed on the law, with $20 costs and disbursements to appellants, and motion of defendant Sehreiber to dismiss the complaint as to him is denied, with $10 costs. The complaint here does sufficiently set forth a conspiracy entered into by all of the defendants to cheat and defraud the plaintiffs, and the allegations of the complaint are sufficient to charge all the defendants with wrongful overt acts committed by them or some of them, including the moving defendant, in carrying out the alleged conspiracy. In any event, the liability of defendant, as one of the conspirators, for the wrongful acts of his coconspirators does not necessarily depend upon his active participation in the particular overt acts. (See Goodman v. Goodman & Suss Clothes Corp., 68 N. Y. S. 2d 281; Keller v. Levy, 265 App. Div. 723, 724; 15 C. J. S., Conspiracy, p. 1028, § 18; 8 N. Y. Jur., Conspiracy, p. 504, § 10.) And, liberally construed, the complaint does sufficiently show that the particular notes mentioned in the complaint were procured, and discounted, sold or negotiated in furtherance of the conspiracy in which the defendant is alleged to have joined. Settle order on notice. Concur — Rabin, J. P., Valente, McNally, Eager and Steuer, JJ.